Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Steven Jinks (reg. no. 62,760) on November 8, 2021.
Claims 1, 6 and 8 have been amended as follows:
(Currently Amended) A message notification device comprising: 
a processor configured to 
receive messages from a plurality of users; 
acquire update information as to whether or not uniquely specified content is updated 
when information of the uniquely specified content is contained in a message; and 
notify a user of the plurality of users who has posted the message by displaying a notification
within the message when the update information is acquired by the processor, wherein 
the notification obscures content of the message and indicates contents of the update 


6. 	(Currently Amended) A content management system comprising: 
a content management device; and
a message device, wherein 
the content management device is configured to manage at least an update date and 
time of content, and 
the message device comprises a processor configured to
receive messages from a plurality of users, 
acquire update information as to whether or not uniquely specified content is 
updated from the content management device when information of the uniquely specified 
content is contained in a message, and 
notify a user of the plurality of users who has posted the message by displaying a
notification within the message when the update information is acquired by the processor, 
wherein 
the notification obscures content of the message and indicates contents of the 
update information

 
8. 	(Currently Amended) A non-transitory computer readable medium storing a 
program causing a computer to execute a message notification process, the message 
notification process comprising:
receiving messages from a plurality of users;
when information that uniquely specifies content is contained in a message, acquiring
update information as to whether or not the uniquely specified content is updated; and 
notifying a user of the plurality of users who has posted the message when the update information
is acquired by displaying a notification within the message, wherein
the notification obscures content of the message and indicates contents of the update 
information

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to
teach Applicant’s claims comprising: receive messages from a plurality of users; acquire update
information as to whether or not uniquely specified content is updated when information of the uniquely

message by displaying a notification within the message when the update information is acquired by the
processor, wherein the notification obscures content of the message and indicates contents of the
update information.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454